MEMORANDUM **
Maria del Rosario Benitez and her son Luis Francisco Hernandez Garcia, natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s decision pretermitting their applications for suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo constitutional challenges, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider petitioners’ contention regarding the service of the Order to Show Cause because they failed to exhaust this issue before the BIA. See Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir.2004).
Application of the stop-time rule to petitioners’ applications for suspension of deportation did not violate their rights to due process or equal protection. See Ram, 243 F.3d at 516-17.
*570PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.